United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 07-2972
                                 ___________

David Albertson; Robert Albertson,       *
                                         *
              Appellants,                *
                                         *
Posi-Grip Tool Company, Inc.; Zeal       *
Industries, Inc.; Master Craft Tool      * Appeal from the United States
Company, LLC, formerly known as          * District Court for the
Kaskaid Tool Company, LLC,               * District of Minnesota.
                                         *
              Plaintiffs,                * [UNPUBLISHED]
                                         *
      v.                                 *
                                         *
The Stanley Works, a Connecticut         *
corporation; Mac Tools, an Ohio          *
corporation; Petters Group Worldwide, *
LLC,                                     *
                                         *
              Appellees.                 *
                                    ___________

                           Submitted: December 29, 2008
                              Filed: January 8, 2009
                               ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________
PER CURIAM.

       David and Robert Albertson appeal the district court’s1 grant of summary
judgment to defendants following settlement of claims with plaintiff Master Craft
Tool Company, formerly known as Kaskaid Tool Company, LLC. After carefully
reviewing the record and considering appellants’ arguments, we find no basis for
reversing the district court’s order. Accordingly, the judgment is affirmed. See 8th
Cir. R. 47B.
                         ______________________________




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.

                                        -2-